



Exhibit 10.2.4 (English Translation)


___________________________________________________________________________
SUPPLEMENTAL AGREEMENT TO WORKING CAPITAL LOAN AGREEMENT FOR ALERIS ALUMINUM
(ZHENJIANG) CO., LTD.




With respect to the medium-term working capital loan granted by Bank of China
Limited, Zhenjiang Jingkou Sub-branch (“BOC”) to Aleris Aluminum (Zhenjiang)
Co., Ltd. (“Aleris”), both parties hereby agree as follows:




Article 1: Before January 25, 2017, Aleris shall use commercially reasonable
efforts to (a) enter into the amendment to working capital loan agreement with
BOC, (b) confirm the account receivables pledge and tax refund VAT account
pledge, (c) complete registration of the pledge over RMB70 million account
receivables and tax refund VAT account (Aleris shall have free access to funds
collected from the repayment of the account receivables and funds in the tax
refund VAT account, unless an event of default is declared), and (d) complete
the procedures to modify the nature of the tax refund receiving account into a
special tax refund VAT account.




Article 2: Aleris shall repay all outstanding principal and interest under the
working capital loan to BOC before the end of 2017.




Article 3: After the BOC working capital loan is repaid in full, the above
mentioned account receivable pledge and tax refund VAT account pledge will be
used to guarantee Aleris’ syndicated loan.




Aleris and BOC will negotiate and agree upon the aforementioned matters, and
agree to provide board resolutions approving matters in the above mentioned
articles, and execute all agreements in relation to the working capital loan
amendment before January 25, 2017. BOC agrees and will ensure that all facility
agents, arrangers and lenders of the syndicated loan agree that the principal
payment installment for the syndicated loan facility that was originally due on
January 1, 2017 shall be repaid in accordance with new amortization schedule.




If Aleris fails to fulfill all of its obligations herein within the time period
agreed above, BOC may declare an event of default, and require Aleris to repay
the outstanding portion of the payment installment for the syndicated loan
facility that would have been due on January 1, 2017 under the original
syndicated loan repayment schedule on January 25, 2017, and reinstate the
original loan repayment schedule. Notwithstanding anything to the contrary
herein, Aleris shall not be in default of this agreement if Aleris submits all
requested documents in relation to the registration of pledges over the RMB70
million account receivables and the tax refund VAT



















--------------------------------------------------------------------------------







account, and modifies the tax refund VAT account (into a special tax refund VAT
account) before January 25, 2017.




Bank of China Limited, Zhenjiang Jingkou Sub-branch (Chop affixed)
/s/ Zhou, Zhentao




Aleris Aluminum (Zhenjiang) Co., Ltd. (Chop affixed)
/s/ Gerd F. Jegodzinski




December 21st, 2016        
 






